Citation Nr: 0121698	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  98-15 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for arthrotomy, right 
knee, residuals of a tear of the medial meniscus, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 until March 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a March 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO), which continued the 10 percent 
evaluation for the veteran's right knee arthrotomy residuals.  
Additionally, a January 1999 decision of a hearing officer at 
the RO confirmed the veteran's 10 percent disability rating 
for his right knee arthrotomy residuals, and also assigned a 
separate 10 percent rating for right knee traumatic 
arthritis.


REMAND

A preliminary review of the record reveals that at the 
veteran's May 16, 2001 personal hearing, the Chairman 
indicated that the record would remain open for 45 days so 
that the veteran could submit additional medical evidence.  
While the veteran did not submit evidence within that period, 
in June 2001, the veteran did submit a VA form 21-4142 
authorizing the release of records to the VA and indicated a 
particular physician whose records were to be obtained.  
Those records should be obtained before reaching a decision 
in this case.  Likewise, the veteran has obtained VA 
outpatient care with respect to his disabilities, and these 
records also should be associated with the claims file.  
Finally, the Board feels another VA examination of the 
veteran's right knee would assist the Board in reaching an 
equitable disposition of the veteran's claims.  

Also, during the pendency of the veteran's appeal there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims, which were finally denied during the period 
from July 14, 1999 to November 9, 2000).  This law eliminates 
the concept of a well-grounded claim, and provides that VA 
will assist a claimant in obtaining evidence required to 
substantiate a claim.  The law also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of this notification, VA is required to 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the claimant's behalf.  This legislation is applicable to 
this veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)). 

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1. The RO should obtain all records from 
Dr. Michael Alexiades (referred to on the 
veteran's June 2001 VA Form 21-4142), 
covering the period from November 14, 
1998, to the present, as well as any VA 
records relating to the examination or 
treatment of the veteran's right knee, 
covering the period from December 1996 to 
the present.  The RO should also contact 
the veteran and request that he provide 
the names and addresses of any other 
health care providers he has seen for 
treatment of his right knee that have not 
previously been provided.  After 
obtaining any necessary authorization 
from the veteran, the RO should obtain 
and associate with the file any medical 
records identified by the veteran that 
have not been previously obtained.  

2.  The veteran should be afforded a VA 
examination of his right knee to 
determine the severity of his service-
connected arthrotomy, residuals of a tear 
of the medial meniscus and traumatic 
arthritis.  All indicated evaluations, 
studies, and tests should be 
accomplished.  The examiner should obtain 
a complete history from the veteran and 
report all clinical findings in detail.  
Any instability present should be 
described as slight, moderate or severe.  
Range of motion testing should be 
conducted and reported in degrees.  The 
examiner should also report on whether 
the veteran suffers functional loss due 
to pain or weakness, less movement than 
normal, more movement than normal, excess 
fatigability, incoordination, swelling, 
deformity, instability of station, 
disturbance of locomotion, or 
interference with sitting, standing, or 
weight-bearing.  Copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

3.  The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000).

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  The RO should 
consider assigning staged ratings for 
traumatic arthritis of the right knee, 
pursuant to Fenderson v. West,  12 Vet. 
App. 119 (1999).  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


